Order entered September 25, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-13-00589-CV

                      JORDAN & JENNIFER DONTOS, Appellants

                                             V.

                    BANCO POPULAR NORTH AMERICA, Appellee

                     On Appeal from the 68th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-07-14576-C

                                         ORDER
       The Court has before it appellants’ September 23, 2013 unopposed motion to extend time

to file reply brief. The Court GRANTS the motion and ORDERS that any reply brief be filed

by October 3, 2013. No further extensions will be granted absent a showing of exceptional

circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE